Citation Nr: 0826185	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
asbestosis.

3.  Entitlement to an increased rating for acne vulgaris, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to August 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2004, a statement of the case was issued in 
July 2005, and a substantive appeal was received in August 
2005.  The veteran withdrew a request for a hearing before 
the Board in December 2007. 


FINDINGS OF FACT

1.  Bilateral foot disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral foot disability otherwise causally related 
to such service.

2.  In a June 2001 rating decision, the RO denied entitlement 
to service connection for asbestosis; the veteran did not 
file a notice of disagreement.

3.  In August 2003, the veteran filed a request to reopen his 
claim of service connection for asbestosis. 

4.  Evidence received since the June 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for asbestosis.  

5.  The veteran's acne vulgaris of the head, face, or neck is 
not productive of visible or palpable tissue loss, gross 
distortion, asymmetry of two features or paired set of 
features, or four or five characteristics of disfigurement, 
nor is the acne vulgaris productive of scars that cause 
limited motion, or scars that cause limited function.  


CONCLUSIONS OF LAW

1.  Bilateral foot disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The June 2001 rating decision denying service connection 
for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
asbestosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  The criteria for a disability evaluation in excess of 30 
percent for acne vulgaris have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7800-7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2001.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and increased rating, any questions as to 
the appropriate disability rating for the service connection 
claim and effective dates to be assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

With regard to the asbestosis issue, the Board notes that a 
March 2004 letter explained to the veteran what constitutes 
"new" evidence and what constitutes "material" evidence.  
Furthermore, the Board believes it significant that the 
veteran has been represented in the claims process by 
Disabled American Veterans, which organization represents 
numerous veterans.  The Board believes it reasonable to 
expect that this service organization duly informs the 
claimants of what constitutes "new" evidence and what 
constitutes "material" evidence.  The Board finds that the 
veteran has had actual knowledge of the elements outlined in 
Kent and that no useful purpose would be served by remanding 
to the RO to furnish notice as to what the veteran has 
already effectively been made aware of with regard to what 
constitutes "new" evidence and what constitutes "material" 
evidence.  Such action would not benefit the veteran.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of acne vulgaris and the effect of 
that worsening on employment and daily life.  The Board 
believes it significant that the veteran has been represented 
in the claims process by Disabled American Veterans, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  The Board finds 
that the veteran has had actual knowledge of the elements 
outlined in Vazquez and that no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, with regard to the bilateral foot disability, the 
Board notes that the evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  The Board declines to obtain a 
medical nexus opinion with respect to the issue of 
entitlement to service connection for bilateral foot 
disability because no continuity of pertinent symptomatology 
following service is shown nor is there any medical 
suggestion that the veteran's current bilateral foot 
disability is otherwise related to his service.  In view of 
the fact that the service medical records reflect that the 
veteran's feet were clinically normal at the time of his 
separation from service and there is no medical evidence 
reflecting any bilateral foot disability for many years 
following service, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).  Indeed, any opinion 
relating a current bilateral foot disability to service would 
certainly be speculative. However, service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

With respect to the asbestosis issue, the evidence of record 
contains a report of VA examination performed in January 
2001.  With respect to the acne vulgaris issue, the evidence 
of record also contains VA examinations performed in December 
2003, May 2006, and October 2007.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide these issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  For 
all the foregoing reasons, the Board will proceed to the 
merits of the veteran's appeal.  

Bilateral Foot

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A service Report of Medical Examination for enlistment 
purposes dated in January 1958 reflects that the veteran had 
2 degree asymptomatic pes planus.  Service medical records 
dated in July 1958 reflect that he had pain and tenderness in 
his foot after dropping a crate on the foot.  In October 
1958, the veteran was treated for callis on the right foot.  
In January 1959, the veteran was treated for a burn on the 
right foot.  A service Report of Medical Examination for 
separation purposes dated in August 1961 reflects that the 
veteran's feet were clinically evaluated as normal.  There 
are no other service medical records related to the bilateral 
foot.  Service medical records dated in April, July, and 
August 1959 reflect that the veteran was seen for other 
disorders, but never mentioned his bilateral foot nor do 
those records show continuing treatment for the bilateral 
foot.  

The Board notes that the veteran sought VA medical treatment 
for a number of disorders from 1970 to the present time, but 
there are no documented complaints or treatment related to 
the bilateral foot.  For example, the veteran was seen in 
August 1994 for left lower lobe pneumonia, but there was no 
reference to the bilateral foot.  The reports of examinations 
in January 1973, June 1985, June 1987, and December 2001 also 
contain no references to the bilateral foot.  

VA outpatient treatment records dated in November 2006 
reflect that the veteran stated that he stepped on a burning 
welded metal 4 days earlier without even knowing it and was 
assessed with a second to third-degree burn on the dorsum of 
the right foot.  Also in November 2006, he was assessed with 
diabetes mellitus and ulcer with cellulitis of both feet.  In 
January 2007, the veteran underwent an x-ray on the left 
foot.  X-ray findings revealed mild osteoarthritic changes.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his bilateral 
foot disability is etiologically related to service or any 
incident therein.  On separation from service, the veteran's 
feet were clinically evaluated as normal.  The clinically 
normal finding on separation examination is significant in 
that it demonstrates that trained military medical personnel 
were of the opinion that no bilateral foot disability was 
present at that time.  The Board views the examination report 
as competent evidence that there was no bilateral foot 
disability at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing bilateral foot disability for many years 
between the period of active duty and the evidence showing 
treatment for bilateral foot disability is itself evidence 
which tends to show that no bilateral foot disability was 
incurred as a result of service.  
	
While acknowledging the veteran's belief that his bilateral 
foot disability is due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for bilateral foot disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence for Asbestosis

Criteria & Analysis

The veteran's claim of service connection for asbestosis was 
denied in a June 2001 rating decision.  The veteran did not 
file an appeal, thus the rating decision is final.  
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for asbestosis was received in August 2003, and 
the regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 2001 rating decision, the report of 
the veteran's August 1961 separation examination (showing 
clinically normal lungs and chest) was of record along with 
military records showing no diagnosis of asbestosis in 
service.  In addition, a VA examination report dated in 
January 2001 reflected a diagnosis of chronic obstructive 
pulmonary disease.  The examiner noted that the pulmonary 
findings were consistent with chronic lung disease caused by 
cigarette smoking.  The examiner also noted that the Navy 
gave the opinion that the probability of asbestosis exposure 
when the veteran was in the navy was minimal.  Therefore, the 
examiner opined that the veteran's lung condition was not 
likely to be related to asbestosis exposure.  Based on the 
record at that time, the RO denied service connection for 
asbestosis and found no current diagnosis of asbestosis.  As 
already noted, the veteran did not initiate an appeal from 
the June 2001 rating decision denying his claim.  Therefore, 
VA may not undertake another merits analysis of the 
underlying service connection claim unless new and material 
evidence is received.    

Turning to the evidence received since the June 2001 rating 
decision, the Board notes that newly received evidence 
includes VA outpatient treatment records dated in July 2001 
reflecting an assessment of chronic obstructive pulmonary 
disease (COPD), as well as June 2003 records reflecting an 
assessment of peripheral vascular disease and emphysema.  

After reviewing the evidence received since the June 2001 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2001.  
The veteran does have current lung disabilities other than 
asbestosis, but the RO was aware of those lung disabilities 
other than asbestosis in 2001.  There is no new medical 
evidence which shows current diagnosis of asbestosis or 
asbestos-related lung disease. 

In sum, the Board finds that the evidence received since the 
2001 rating decision does not raise a reasonable possibility 
of substantiating the asbestosis disability claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  



Acne Vulgaris

 Criteria & Analysis 

A July 1970 rating decision granted service connection for 
severe acne vulgaris and assigned a 30 percent disability 
rating under Diagnostic Code 7819 effective May 19, 1970.  An 
August 1984 rating decision reduced the disability rating to 
10 percent effective November 1, 1984.  A July 1985 rating 
decision restored the disability rating to 30 percent 
effective May 19, 1970.  A March 2004 rating decision 
continued the 30 percent disability rating effective May 19, 
1970 and rated the veteran under Diagnostic Code 7828.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diagnostic Code 7828 provides ratings for acne, including 
deep acne.  Acne is to be rated either under the criteria of 
Diagnostic Code 7828 or rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

Diagnostic Code 7828 provides that deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck, is rated 30 percent disabling.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more centimeters) in length.
Scar is at least one-quarter inch (0.6 centimeter) wide at 
the widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

Diagnostic Code 7800 provides that a skin disorder of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars in an area or areas exceeding 72 square inches 
(465 square centimeters) are rated 30 percent disabling.  
Scars in an area or areas exceeding 144 square inches (929 
square centimeters) are rated 40 percent disabling.  Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

VA outpatient treatment records dated in March 2003 reflect 
that the veteran was assessed with recurrent dermatitis.  

The veteran underwent a VA examination in December 2003.  He 
reported that boils on his arms and back ruptured almost 
every day.  He stated that he had some acne on his face, as 
well as boils and cysts on his back.  He denied systemic 
symptoms, fever, and weight loss.  No malignant neoplasm of 
the skin was identified.  He found the scarring disfiguring 
on his face and complained of pain in the boils he had on his 
back and in his groin.  

Upon physical examination, the veteran had pitting scars 
covering over the back of his neck, his back, and his groin.  
He had deep scars in furrows on his face, in the chin region, 
and the neck region.  He did not have any lesions in the 
axillae.  There was a ruptured earlobe cyst with some 
scabbing on the right side noted.  He also had areas of 
scarring and hyperpigmentation in the groin regions.  There 
were multiple scars, each measuring approximately 1 
centimeter.  There was some deep tissue loss, because the 
scars were depressed.  On the veteran's back, there were 
numerous nodules covering the back as well as many 
hypopigmented, depressed scars, too numerous to count.  There 
were 4 enlarged, tender nodules on the back in the mid right 
region.  The nodules measured 3 by 1 centimeter, 1 
centimeter, and 1 centimeter, respectively.  They were tender 
to palpation.  There was deep, pitting scarring covering the 
whole back of the neck, and there were scabs where the boils 
had recently ruptured.  The acne was deep with inflamed 
nodules and pus-filled cysts.  The acne on the face was not 
currently active, but 50 percent of the face was covered with 
scars.  50 percent of the veteran's neck was also affected by 
scars from the acne.  The back and groin areas represented 30 
percent of the veteran's non-head and neck body surface, and 
this part was affected by the inflamed nodules and scars.  
The examiner diagnosed acne vulgaris with some continued 
active lesions and severe deep scarring.  

VA outpatient treatment records dated in July 2003 reflect 
that the veteran was assessed with condyloma acuminate.  In 
February 2004, the veteran was assessed with benign lesions 
of the skin.  

The veteran underwent another VA examination in May 2006.  He 
denied a history of hospitalization or surgery.  He reported 
a history of burn trauma.  He denied a history of neoplasm.  
He reported constant symptoms of abnormal sensation, 
blisters, cysts, itching, lumps, nodules, rash, ulceration, 
and pain.  He stated he also had multiple cystic acne on his 
back, neck and groin.  

Upon physical examination, the acne/chloracne was deep.  Less 
than 40 percent of the veteran's face and neck was affected.  
Areas other than face and neck were affected.  Skin lesions 
were located on the veteran's face and neck.  The type of 
lesion included acneform- cyst deep, acneform- pustule, 
ulceration.  Lesions were distributed in a generalized 
manner.  Sensory abnormality included decreased or absent 
sensation.  The examiner described the lesions as numerous 
cystic acne with black comedone.  For dermatitis, eczema, 
leishmaniasis, lupus, dermatophytosis, bullous disorders, 
psoriasis, infections of the skin, cutaneous manifestations 
of collagen vascular diseases, and papulosquamous disorders, 
greater than 5 percent but less than 20 percent of exposed 
areas was affected, and greater than 5 percent but less than 
20 percent of total body area was affected.  

The examiner diagnosed acne vulgaris.  With regard to the 
effect on usual occupation, the examiner noted that the 
veteran was not employed.  The effect on daily activities was 
mild with regard to chores, and severe with regard to 
shopping, exercise, sports, recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming.  The examiner 
opined that the cystic acne vulgaris was caused by or a 
result of previous untreated acne with multiple scars, cyst 
and black comedones over the veteran's neck, back, and groin.  

The veteran underwent another VA examination in October 2007.  
Upon physical examination, less than 40 percent of the 
veteran's face and neck were affected by acne vulgaris.  The 
examiner noted that the trunk and groin were also affected.  
The examiner diagnosed acne vulgaris.  The examiner opined 
that the acne vulgaris had no significant impact on 
employment.  

In this case, the veteran's service-connected acne vulgaris 
is more appropriately rated under the diagnostic code for 
rating disfigurement of the head, face, or neck (Diagnostic 
Code 7800) because the symptomatology of the veteran's acne 
scars does not warrant a compensable rating under Diagnostic 
Code 7828. In other words, he now experiences scars due to 
acne, but does not have an active acne infection.

The Board notes that the veteran had deep, pitting scarring 
covering the whole back of the neck.  However, the veteran's 
head, face, or neck has not been noted to have such symptoms 
as gross distortion, or asymmetry of two features or paired 
set of features.  

The Board notes that there is evidence of two characteristics 
of disfigurement.  The December 2003 VA examiner noted that 
the scars were depressed.  Furthermore, the December 2003 VA 
examiner noted that there was some deep tissue loss.  
However, the scars were not 5 or more inches in length or at 
least one-quarter inch wide at the widest part.  For example, 
the December 2003 VA examiner noted that the scars were each 
approximately 1 centimeter.  The skin was not hypo-or hyper-
pigmented in an area exceeding six square inches.  For 
example, the December 2003 VA examiner noted areas of 
hyperpigmentation in the groin regions only.  There is no 
evidence that the scars were adherent to underlying tissue, 
skin texture was abnormal in an area exceeding six square 
inches, or that the skin was indurated and inflexible in an 
area exceeding six square inches.  

With regard to scars other than the head, face, or neck, 
there is no evidence of scars in an area or areas exceeding 
144 square inches (929 square centimeters).  Furthermore, 
with regard to areas other than the head, face, or neck, 
there is no evidence that the veteran's scars cause 
limitation of function of the affected part.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his acne vulgaris.  The effect of his acne vulgaris on 
his ability to hold employment appears to be contemplated by 
the currently assigned 30 percent rating.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral foot disability is not 
warranted.  New and material evidence has not been received 
to reopen the claim of service connection for asbestosis.  
Entitlement to an increased rating in excess of 30 percent 
for acne vulgaris is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


